          Case 2:20-cv-00872-KJN Document 4 Filed 06/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONTERIO MAURICE ROBERTS,                           No. 2:20-cv-0872 KJN P
12                        Petitioner,
13              v.                                        ORDER
14    NEIL McDOWELL, Warden,
15                        Respondent.
16

17            Petitioner, a state prisoner proceeding pro se, filed a petition for a writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Petitioner paid the filing fee.

19            Petitioner filed a motion to stay this action pending exhaustion of state court remedies.

20   Petitioner did not sign the motion to stay. Parties proceeding without counsel are required to sign

21   all pleadings, motions, and other papers submitted to the court for filing. Fed. R. Civ. P. 11(a).

22   Thus, the court is unable to consider petitioner’s motion to stay unless he signs and re-files the

23   motion to stay. Accordingly, petitioner is provided an opportunity to re-file his motion to stay

24   bearing his signature.

25            In accordance with the above, IT IS HEREBY ORDERED that petitioner is granted thirty

26   days from the date of this order to re-file the motion to stay bearing his signature.

27   Dated: June 10, 2020

28   robe0872.100fee

                                                          1
